


EXHIBIT 10.26

 

RIGEL PHARMACEUTICALS, INC.

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

APPROVED BY THE BOARD OF DIRECTORS AUGUST 18, 2000

APPROVED BY STOCKHOLDERS SEPTEMBER 11, 2000

AMENDED AND RESTATED APRIL 24, 2003

APPROVED BY STOCKHOLDERS JUNE 20, 2003

AMENDED JANUARY 31, 2007

APPROVED BY STOCKHOLDERS MAY 31, 2007

AMENDED BY THE COMPENSATION COMMITTEE NOVEMBER 13, 2008

 

1.             PURPOSE.

 

(a)           The purpose of this 2000 Employee Stock Purchase Plan (the “Plan”)
is to provide a means by which employees of Rigel Pharmaceuticals, Inc. (the
“Company”) and its Affiliates, as defined in subparagraph 1(b), that are
designated as provided in subparagraph 2(b), may be given an opportunity to
purchase common stock of the Company (the “Common Stock”).

 

(b)           The word “Affiliate” as used in the Plan means any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

(c)           The Company, by means of the Plan, seeks to retain the services of
its employees, to secure and retain the services of new employees, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.

 

(d)           The Company intends that the rights to purchase stock of the
Company granted under the Plan be considered options issued under an “employee
stock purchase plan” as that term is defined in Section 423(b) of the Code.

 

2.             ADMINISTRATION.

 

(a)           The Plan shall be administered by the Board of Directors (the
“Board”) of the Company unless and until the Board delegates administration to a
Committee, as provided in subparagraph 2(c).  Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.

 

(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i)            To determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical).

 

1

--------------------------------------------------------------------------------


 

(ii)           To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.

 

(iii)         To construe and interpret the Plan and rights granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iv)          To amend the Plan as provided in paragraph 13.

 

(v)            To terminate or suspend the Plan as provided in paragraph 15.

 

(vi)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and its Affiliates and to carry out the intent that the Plan be treated as an
“employee stock purchase plan” within the meaning of Section 423 of the Code.

 

(c)           The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the “Committee”).  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)           Subject to the provisions of paragraph 12 relating to adjustments
upon changes in stock, the Common Stock that may be sold pursuant to rights
granted under the Plan shall not exceed in the aggregate 464,062 shares of
Common Stock, plus an annual increase to be added on the first seven
(7) anniversaries of the Effective Date of the Plan, ending on and including the
anniversary of the Effective Date in 2007, equal to the least of (i) one percent
(1%) of the total number of shares of Common Stock outstanding on such
anniversary date, (ii) 88,888 shares, or (iii) a number of shares determined by
the Board prior to the anniversary date.  In addition, an additional 1,500,000
shares shall be made available under the Plan on the first date of the next
Offering that commences on or after July 1, 2007.  If any right granted under
the Plan shall for any reason terminate without having been exercised, the
Common Stock not purchased under such right shall again become available for the
Plan.

 

(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

4.             GRANT OF RIGHTS; OFFERING.

 

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an “Offering”) on a date or dates (the “Offering Date(s)”) selected
by the Board or the Committee.  Each Offering shall be in such form and shall
contain such terms and conditions as the Board or

 

2

--------------------------------------------------------------------------------


 

the Committee shall deem appropriate, which shall comply with the requirements
of Section 423(b)(5) of the Code that all employees granted rights to purchase
stock under the Plan shall have the same rights and privileges.  The terms and
conditions of an Offering shall be incorporated by reference into the Plan and
treated as part of the Plan.  The provisions of separate Offerings need not be
identical, but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering shall be effective, which period
shall not exceed twenty-seven (27) months beginning with the Offering Date, and
the substance of the provisions contained in paragraphs 5 through 8, inclusive.

 

5.             ELIGIBILITY.

 

(a)           Rights may be granted only to employees of the Company or, as the
Board or the Committee may designate as provided in subparagraph 2(b), to
employees of any Affiliate of the Company.  Except as provided in subparagraph
5(b), an employee of the Company or any Affiliate shall not be eligible to be
granted rights under the Plan unless, on the Offering Date, such employee has
been in the employ of the Company or any Affiliate for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two
(2) years.  In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no employee of
the Company or any Affiliate shall be eligible to be granted rights under the
Plan, unless, on the Offering Date, such employee’s customary employment with
the Company or such Affiliate is for at least twenty (20) hours per week and at
least five (5) months per calendar year.

 

(b)           The Board or the Committee may provide that each person who,
during the course of an Offering, first becomes an eligible employee of the
Company or designated Affiliate will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an eligible
employee or occurs thereafter, receive a right under that Offering, which right
shall thereafter be deemed to be a part of that Offering.  Such right shall have
the same characteristics as any rights originally granted under that Offering,
as described herein, except that:

 

(i)            the date on which such right is granted shall be the “Offering
Date” of such right for all purposes, including determination of the exercise
price of such right;

 

(ii)           the period of the Offering with respect to such right shall begin
on its Offering Date and end coincident with the end of such Offering; and

 

(iii)         the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.

 

(c)           No employee shall be eligible for the grant of any rights under
the Plan if, immediately after any such rights are granted, such employee owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company

 

3

--------------------------------------------------------------------------------


 

or of any Affiliate.  For purposes of this subparagraph 5(c), the rules of
Section 424(d) of the Code shall apply in determining the stock ownership of any
employee, and stock which such employee may purchase under all outstanding
rights and options shall be treated as stock owned by such employee.

 

(d)           An eligible employee may be granted rights under the Plan only if
such rights, together with any other rights granted under “employee stock
purchase plans” of the Company and any Affiliates, as specified by
Section 423(b)(8) of the Code, do not permit such employee’s rights to purchase
stock of the Company or any Affiliate to accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) of fair market value of such stock
(determined at the time such rights are granted) for each calendar year in which
such rights are outstanding at any time.

 

(e)           Officers of the Company and any designated Affiliate shall be
eligible to participate in Offerings under the Plan; provided, however, that the
Board may provide in an Offering that certain employees who are highly
compensated employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.

 

6.             RIGHTS; PURCHASE PRICE.

 

(a)           On each Offering Date, each eligible employee, pursuant to an
Offering made under the Plan, shall be granted the right to purchase up to the
number of shares of Common Stock of the Company purchasable with a percentage
designated by the Board or the Committee not exceeding fifteen percent (15%) of
such employee’s Earnings (as defined in subparagraph 7(a)) during the period
which begins on the Offering Date (or such later date as the Board or the
Committee determines for a particular Offering) and ends on the date stated in
the Offering, which date shall be no later than the end of the Offering.  The
Board or the Committee shall establish one or more dates during an Offering (the
“Purchase Date(s)”) on which rights granted under the Plan shall be exercised
and purchases of Common Stock carried out in accordance with such Offering.

 

(b)           In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any employee as well as a maximum aggregate number of shares that may be
purchased by all eligible employees pursuant to such Offering.  In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all eligible employees on any given Purchase Date under the
Offering.  If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, the Board or
the Committee shall make a pro rata allocation of the shares available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.

 

(c)           The purchase price of stock acquired pursuant to rights granted
under the Plan shall be not less than the lesser of:

 

(i)            an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Offering Date; or

 

4

--------------------------------------------------------------------------------


 

(ii)           an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Purchase Date.

 

7.             PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)           An eligible employee may become a participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering.  “Earnings” is defined as an employee’s wages (including amounts
thereof elected to be deferred by the employee, that would otherwise have been
paid, under any arrangement established by the Company that is intended to
comply with Section 125, Section 401(k), Section 402(h) or Section 403(b) of the
Code or that provides non-qualified deferred compensation), which shall include
overtime pay, but shall exclude profit sharing, bonuses, incentive pay,
commissions or other remuneration paid directly to the employee, the cost of
employee benefits paid for by the Company or an Affiliate, education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, traveling expenses, business and moving expense reimbursements, income
received in connection with stock options, contributions made by the Company or
an Affiliate under any employee benefit plan, and similar items of compensation,
as determined by the Board or the Committee.  The payroll deductions made for
each participant shall be credited to an account for such participant under the
Plan and shall be deposited with the general funds of the Company.  A
participant may reduce (including to zero) or increase such payroll deductions,
and an eligible employee may begin such payroll deductions, after the beginning
of any Offering only as provided for in the Offering.  A participant may make
additional payments into his or her account only if specifically provided for in
the Offering and only if the participant has not had the maximum amount withheld
during the Offering.

 

(b)           At any time during an Offering, a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering.  Upon
such withdrawal from the Offering by a participant, the Company shall distribute
to such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated.  A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.

 

(c)           Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating employee’s employment
with the Company and any designated Affiliate, for any reason, and the Company
shall distribute to such terminated employee all of his or her accumulated
payroll deductions (reduced to the extent, if any, such

 

5

--------------------------------------------------------------------------------


 

deductions have been used to acquire stock for the terminated employee), under
the Offering, without interest.

 

(d)           Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in paragraph 14 and, otherwise during
his or her lifetime, shall be exercisable only by the person to whom such rights
are granted.

 

8.             EXERCISE.

 

(a)           On each Purchase Date specified therefor in the relevant Offering,
each participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering.  No
fractional shares shall be issued upon the exercise of rights granted under the
Plan.  The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subparagraph 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in paragraph 5, in
which case such amount shall be distributed to the participant after such final
Purchase Date, without interest.  The amount, if any, of accumulated payroll
deductions remaining in any participant’s account after the purchase of shares
which is equal to the amount required to purchase whole shares of stock on the
final Purchase Date of an Offering shall be distributed in full to the
participant after such Purchase Date, without interest.

 

(b)           No rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan (including
rights granted thereunder) are covered by an effective registration statement
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) and
the Plan is in material compliance with all applicable state, foreign and other
securities and other laws applicable to the Plan.  If on a Purchase Date in any
Offering hereunder the Plan is not so registered or in such compliance, no
rights granted under the Plan or any Offering shall be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date.  If on the Purchase Date of any Offering hereunder, as delayed to the
maximum extent permissible, the Plan is not registered and in such compliance,
no rights granted under the Plan or any Offering shall be exercised and all
payroll deductions accumulated during the Offering (reduced to the extent, if
any, such deductions have been used to acquire stock) shall be distributed to
the participants, without interest.

 

6

--------------------------------------------------------------------------------


 

9.             COVENANTS OF THE COMPANY.

 

The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of stock upon exercise of the rights
granted under the Plan.  If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority which counsel
for the Company deems necessary for the lawful issuance and sale of stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell stock upon exercise of such rights unless and until such authority is
obtained.

 

10.          USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11.          RIGHTS AS A STOCKHOLDER.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.

 

12.          ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)           If any change is made in the stock subject to the Plan, or subject
to any rights granted under the Plan, due to a change in corporate
capitalization and without the receipt of consideration by the Company (through
reincorporation, stock dividend, stock split, reverse stock split, combination
or reclassification of shares), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 3(a), and the outstanding rights will be appropriately adjusted in
the class(es) and number of securities and price per share of stock subject to
such outstanding rights.  Such adjustments shall be made by the Board, the
determination of which shall be final, binding and conclusive.

 

(b)           In the event of:  (1) a dissolution, liquidation or sale of all or
substantially all of the securities or assets of the Company, (2) a merger or
consolidation in which the Company is not the surviving corporation or (3) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation may assume outstanding rights
or substitute similar rights for those under the Plan.  In the event that no
surviving corporation assumes outstanding rights or substitutes similar rights
therefor, participants’ accumulated payroll deductions shall be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering shall terminate immediately
following such purchase.

 

7

--------------------------------------------------------------------------------


 

13.          AMENDMENT OF THE PLAN.

 

(a)           The Board at any time, and from time to time, may amend the Plan. 
However, except as provided in paragraph 12 relating to adjustments upon changes
in stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:

 

(i)            Increase the number of shares reserved for rights under the Plan;

 

(ii)           Modify the provisions as to eligibility for participation in the
Plan (to the extent such modification requires stockholder approval in order for
the Plan to obtain employee stock purchase plan treatment under Section 423 of
the Code or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”)); or

 

(iii)         Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

(b)           Rights and obligations under any rights granted before amendment
of the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or rights granted under the Plan comply with the
requirements of Section 423 of the Code.

 

14.          DESIGNATION OF BENEFICIARY.

 

(a)           A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.

 

(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such shares
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse,

 

8

--------------------------------------------------------------------------------


 

dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

15.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board in its discretion, may suspend or terminate the Plan at
any time.  No rights may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           Rights and obligations under any rights granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except as expressly provided in the Plan or with the consent of the person
to whom such rights were granted, or except as necessary to comply with any laws
or governmental regulation, or except as necessary to ensure that the Plan
and/or rights granted under the Plan comply with the requirements of Section 423
of the Code.

 

(c)           Notwithstanding the foregoing, the Plan shall terminate and no
rights may be granted under the Plan after the tenth anniversary of the
Effective Date.

 

16.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective simultaneously with the effectiveness of the
Company’s registration statement under the Securities Act with respect to the
initial public offering of shares of the Company’s Common Stock (the “Effective
Date”), but no rights granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company within twelve (12)
months before or after the date the Plan is adopted by the Board, which date may
be prior to the Effective Date.

 

17.          MISCELLANEOUS PROVISIONS.

 

(a)           The Plan and Offering do not constitute an employment contract. 
Nothing in the Plan or in the Offering shall in any way alter the at will nature
of a participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any participant to continue in the employ of the
Company or any Affiliate, or on the part of the Company or any Affiliate to
continue the employment of a participant.

 

(b)           The provisions of the Plan shall be governed by the laws of the
State of Delaware without resort to that state’s conflicts of laws rules.

 

9

--------------------------------------------------------------------------------
